Appellant was convicted of the unlawful possession of intoxicating liquors and for a second violation of Section 2613, Code 1942. Appellant's principal contention is that the record does not sufficiently show that he had been convicted of a first offense. The offense for which appellant *Page 427 
was convicted in the present case occurred on July 21, 1945.
When the trial of the case came on, the justice of the peace before whom the first conviction was had, was detained by illness and a copy of his docket entries covering the first conviction certified by him under Section 1725, Code 1942, was introduced by the State over the objection of appellant.
This docket shows that an affidavit made by A.A. Gore, charging appellant with the possession of liquor, had been filed with the justice of the peace on March 31, 1945. That a warrant had been issued on that day directed to the sheriff; that on April 2, 1945 the case came before the justice of the peace for trial and that the defendant therein entered a plea of guilty and was fined $100 and costs and that on the same day the fine and costs were paid.
The form of the certificate by the justice of the peace was substantially that used by officers in authenticating copies under Section 1725, Code 1942; but appellant says that the certificate should have been that set forth in Section 1199, Code 1942, which has to do with the certificate which is to be made to the record of the proceedings when there has been an appeal from the judgment rendered in the case covered by the particular record. And appellant objects further that no copy of the affidavit on which the first conviction was based was made a part of the transcript as required by Sections 1198 and 1199, Code 1942. In brief, the argument of appellant is that in order to make the requisite showing of a conviction of the first offense, the record thereof must be as fully introduced by a complete transcript thereof as if an appeal were being taken from the said first conviction.
In this appellant is mistaken, for the issue as to the first conviction is not whether appellant was therein properly convicted but whether as an affirmative matter he was finally convicted; and the record as introduced was *Page 428 
sufficient to show that, and as already stated it was properly authenticated, as allowed under Section 1725, Code 1942.
The other points made by appellant have been examined, and found to be insufficient for a reversal.
Affirmed.
Sydney Smith, C.J., did not participate in this decision.